DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Application Status
Claims 1-22 are pending, claims 1-11 and 19-22 have been examined in this application. Claims 12-18 have been withdrawn as being part of a non-elected invention. 
Information Disclosure Statement
As of the date of this action, an information disclosure statement (IDS) has been filed on 09/09/2019 and reviewed by the Examiner.
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-11 and 19-22 in the reply filed on 06/17/2021 is acknowledged.
Claim Objections
Claims 1-11, 19-22 are objected to because of the following informalities:  
Claim 1 line 14, the claim ends with a semicolon and should end with a period.
Claim 1 line 10 “imaging apparatus” should be --an imaging apparatus--.
Claims 2-11 and 20-22 begin with “The trap” but should begin with “The arthropod trap” since that is what is being claimed in claims 1 and 19 respectively.
Claim 19 line 5 “imaging apparatus” should be –an imaging apparatus--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 19-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 line 6 “the emission” lacks antecedent basis.
Claim 1 line 7 “the mechanism” lacks antecedent basis and should be –the actuation mechanism--.
Claim 1 line 8 “said housing” lacks antecedent basis.
Claim 1 line 13 “for the release of” lacks antecedent basis and should be –for releasing--.
Claim 1 lines 13-14 “an active ingredient” it is unclear if this active ingredient is the same or different from the active ingredient recited earlier in the claim. The claim has been examined as best understood and this active ingredient has been interpreted as being the same as the previously recited active ingredient, which contains an arthropod lure.
Claim 6 line 2 “a nozzle” it is unclear if this nozzle is the same or different from the previously recited nozzle in claim 4. The claim has been examined as best understood and the nozzle has been interpreted as being the same as the nozzle in claim 4.
Claim 7 line 3 “said schedule” lacks antecedent basis.
Claim 8 line 1 “the presence” lacks antecedent basis.
Claim 9 line 2 “said spray” lacks antecedent basis.
Claim 9 lacks essential elements, and the compartment housing should be associated with the enclosure as recited in claim 1.
Claim 11 “the lure tab” lacks antecedent basis as only a “tab” has been recited prior.

Claim 20 line 2 “the aerosol dose” lacks antecedent basis.
Claim 21 line 3 “said schedules” is unclear and should be –said aerosol dose schedules and said imaging schedules--.
Claim 21 line 3 “the group” lacks antecedent basis.
Claim 21 line 5 “the aerosol” lacks antecedent basis.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (US 9894852 B2) to Gilbert.
In regards to claim 1, Gilbert anticipates an arthropod trap comprising: an enclosure (Gilbert; 1, FIG 3) forming a cavity (Gilbert; interior between walls 34, 32) within the enclosure and openings (Gilbert; opening as seen in FIG 3 which allows access to 36, and opposing opening in FIG 3 above horizontal lower wall beyond grid 36) in said enclosure (Gilbert; 62, 64 canisters) configured to store and dispense an active ingredient comprising an arthropod lure (Gilbert; emits a spray of pheromone, Col 8 lines 11-15), an actuation mechanism (Gilbert; Claim 2, actuator modules) for actuating the emission of a dose of the active ingredient from the dispenser (Gilbert; Claim 2, where the actuator modules include pheromone dispersal modules), wherein the mechanism is configured to receive an active ingredient release signal from a controller within said housing (Gilbert; Col 8 lines 1-7, where the dispersal module can control the aerosol distribution of pheromones); a trapping media (Gilbert; 36, where it can be sticky Col 6 lines 43-44) for trapping arthropods; imaging apparatus (Gilbert; camera 38) positioned with the enclosure for imaging said trapping media (Gilbert; Col 7 lines 20-23); and, a wireless communications module (Gilbert; Claim 1, wireless) enabling wireless communication between the trap and a remote server (Gilbert; Claim 1 remote management server) and configured to receive instructions for the release of an active ingredient (Gilbert; Col 8 lines 1-7, where the dispersal module can control the aerosol distribution of pheromones).

In regards to claim 2, Gilbert anticipates the trap of claim 1, wherein said dispenser is a pressurized aerosol dispenser and said emission is a spray (Gilbert; emits a spray of pheromone, aerosol, Col 8 lines 11-15).

In regards to claim 3, Gilbert anticipates the trap of claim 1 wherein said dose is a predetermined metered dose (Gilbert; Col 8 lines 1-7, where the dispersal module can control the aerosol distribution of pheromones, Col 8 lines 18-19 the plyme of aerosol are measured).  

In regards to claim 8, Gilbert anticipates the trap according to claim 1 further comprising a sensor for detecting the presence of a spray from said dispenser (Gilbert; flow monitoring IR sensor 72, 74).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4-5, 7, 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 9894852 B2) to Gilbert in view of (US 20120285076 A1) to Banfield and (US 4200229 A) to Spector.
In regards to claim 4, Gilbert teaches the trap of claim 1, but Gilbert fails to teach it further comprising a removable tab that is aligned with, and disposed sufficiently close to, a nozzle of said dispenser so as to be impregnated with substantially all of said active ingredient emitted from the dispenser.  
Banfield teaches a removable tab impregnated with said active ingredient (Banfield; hand warmer 20 impregnated with an attractant on 22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the trap of Gilbert to further include a tab impregnated 
Gilbert as modified by Banfield fail to teach where the tab is aligned with, and disposed sufficiently close to, a nozzle of said dispenser so as to be impregnated with substantially all of said active ingredient emitted from the dispenser.
Spector teaches where the tab (Spector; 29) is aligned with, and disposed sufficiently close to, a nozzle (Spector; plunger 20) of said dispenser (Spector; 14) so as to be impregnated with substantially all of said active ingredient emitted from the dispenser (Spector; as fluid is sprayed through 20, it is sprayed directly into 29 and therefore is absorbed by the absorptive pad).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gilbert as modified by Banfield such that the tab is aligned with and disposed close to the nozzle of the dispenser to absorb substantially all of the active ingredient such as taught by Spector. This is advantageous because it allows the attractant to be fully absorbed into the material to the maximum extent possible for the material to retain, allowing the attractant to slowly diffuse the pheromones as it evaporates. 

In regards to claim 5, Gilbert as modified by Banfield and Spector teach the trap of claim 4 wherein said dispenser is a pressurized aerosol dispenser (Gilbert; Col 8 lines 1-7, where the dispersal module can control the aerosol distribution of pheromones).  

In regards to claim 7, Gilbert as modified by Banfield and Spector teach the trap of claim 5 wherein said actuation mechanism is for actuating a spray of said dose according to one of: said schedule (Gilbert; Col 3 lines 37-40); and, a command received from said communications module (Gilbert; Col 8 lines 39-40).  

In regards to claim 9, Gilbert as modified by Banfield and Spector teach the trap according to claim 5 wherein a compartment (Gilbert; 60) housing said dispenser (Gilbert; 62, 64 canisters) includes an aperture (Gilbert; 68, 70, see FIG 7) through which said spray may pass, and an inclined surface (Gilbert; either walls of 34, 32) (Banfield; sidewalls to which 22, 20 are attached) for mounting said tab (Banfield; 22, 20) on said inclined surface.  

In regards to claim 10, Gilbert as modified by Banfield and Spector teach the trap according to claim 5. Gilbert as modified by Banfield fail to explicitly teach wherein said tab is porous or has a 3D mesh-like or reticulated structure.  
Spector teaches wherein said tab (Spector; 29) is porous or has a 3D mesh-like or reticulated structure (Spector; where 29 is made of a sponge like material or flexible foam, Col 3 lines 55-57).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tab of Gilbert as modified by Banfield such that it is made of a sponge like material or flexible foam such as the one taught by Spector. A porous material is advantageous because it is absorbent and will soak up more pheromones.

In regards to claim 11, Gilbert as modified by Banfield and Spector teach the trap according to claim 5, but fail to teach wherein the lure tab has a step-like shape.
It would have been an obvious matter of design choice to make the lure tab have a step-like shape, or of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. Additionally, the specification of the instant application on page 5 indicates the tab may have a step-like shape, but there is no criticality to the shape of this structure.
.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 9894852 B2) to Gilbert as modified by (US 20120285076 A1) to Banfield and (US 4200229 A) to Spector as applied to claim 5 above, in further view of (US 20140157653 A1) to Gellani.
In regards to claim 6, Gilbert as modified by Banfield and Spector teach the trap according to claim 5, but fail to explicitly teach wherein the dispenser is mounted within said housing such that a nozzle of said dispenser is located at a lower extremity of said dispenser.  
Gellani teaches wherein the dispenser (Gellani; 10) is mounted within said housing such that a nozzle (Gellani; at 14) of said dispenser is located at a lower extremity of said dispenser (Gellani; see FIG 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gilbert as modified by Banfield and Spector such that the dispenser is arranged such that the nozzle is located at a lower extremity, as taught by Gellani.
Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the positioning of the dispenser, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Rearranging the dispenser such that the nozzle is located at a lower extremity is advantageous to allow the pressurized fluid to be pushed towards the exit, minimizing possible leftover waste. 

Claims 19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 9894852 B2) to Gilbert in view of (US 20140157653 A1) to Gellani.
In regards to claim 19, Gilbert teaches an arthropod trap comprising: a housing (Gilbert; 1, FIG 3), said housing comprising: an enclosure (Gilbert; interior between walls 34, 32) and access openings (Gilbert; opening as seen in FIG 3 which allows access to 36, and opposing opening in FIG 3 above horizontal lower wall beyond grid 36); a trapping media (Gilbert; 36, where it can be sticky Col 6 lines 43-44) within the enclosure; imaging apparatus (Gilbert; camera 38) for imaging the media; a power unit (Gilbert; Abstract where it uses a battery power, and battery or cells 50); a communications module (Gilbert; Claim 1, wireless) enabling wireless communication between the trap and a remote server (Gilbert; Claim 1 remote management server); 25315-4-LOWE an aerosol dispenser (Gilbert; 62, 64 canisters) equipped for remote metered dose actuation (Gilbert; Col 8 lines 1-7, where the dispersal module can control the aerosol distribution of pheromones, Col 8 lines 18-19 the plume of aerosol are measured) and an actuation mechanism adjacent the nozzle (Gilbert; Claim 2, actuator modules, see FIG 8).
Gilbert fails to teach said dispenser being mounted upside down, with a nozzle at a lower extremity of the dispenser.  
Gellani teaches said dispenser (Gellani; 10) being mounted upside down, with a nozzle (Gellani; at 14) at a lower extremity of the dispenser (Gellani; see FIG 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gilbert such that the dispenser is arranged such that the nozzle is located at a lower extremity, as taught by Gellani.
Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the positioning of the dispenser, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.


In regards to claim 21, Gilbert as modified by Gellani teach the trap of claim 19 further comprising a controller configured to enable said trap to be operated remotely by wireless communication (Gilbert; Col 8 lines 1-7, where the dispersal module can control the aerosol distribution of pheromones) (Gilbert; Claim 1, Wireless) and to receive aerosol dose schedules (Gilbert; Col 3 lines 37-40) and imaging schedules (Gilbert; Col 7 lines 20-23), said schedules being a function of parameters selected from the group comprising: a type of arthropod of interest (Gilbert; Col 7 lines 30-34), a time of day (Gilbert; Col 7 lines 30-34), a season, environmental factors (Gilbert; Col 8 lines 3-10 where the temperature (environmental factor) and season are monitored for dosing), a type of active ingredient being emitted from the aerosol, a type of active ingredient present in the environment (Gilbert; Col 3 lines 44-51).  

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 9894852 B2) to Gilbert as modified by (US 20140157653 A1) to Gellani as applied to claim 19 above, in further view of (US 20120285076 A1) to Banfield and (US 4200229 A) to Spector.
In regards to claim 20, Gilbert as modified by Gellani teach the trap of claim 19. Gilbert fails to teach it further comprising a tab is disposed proximal to the nozzle for receiving and being impregnated by substantially all of the aerosol dose.  
Banfield teaches a removable tab impregnated with said active ingredient (Banfield; hand warmer 20 impregnated with an attractant on 22).

Gilbert as modified Gellani and Banfield fail to teach where the tab is disposed proximal to the nozzle for receiving and being impregnated by substantially all of the aerosol dose.  
Spector teaches where the tab (Spector; 29) is disposed proximal to the nozzle (Spector; plunger 20) for receiving and being impregnated by substantially all of the aerosol dose (Spector; as fluid is sprayed through 20, it is sprayed directly into 29 and therefore is absorbed by the absorptive pad).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gilbert as modified Gellani and Banfield such that the tab is aligned with and disposed close to the nozzle of the dispenser to absorb substantially all of the active ingredient such as taught by Spector. This is advantageous because it allows the attractant to be fully absorbed into the material to the maximum extent possible for the material to retain, allowing the attractant to slowly diffuse the pheromones as it evaporates. 

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 9894852 B2) to Gilbert as modified by (US 20140157653 A1) to Gellani as applied to claim 19 above, in further view of (US 20170273290 A1) to Jay.
In regards to claim 22, Gilbert as modified by Gellani teach the trap of claim 19 further comprising a controller configured to enable said trap to be operated remotely by wireless communication (Gilbert; Claim 1, wireless control through a remote server), but fails to explicitly teach to receive instructions to actuate individual doses or individual image captures.
(Jay; [0048] where a user of the remote server can interactively control the system to view/capture the insect [0059] capturing an image).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gilbert as modified by Gellani to allow a user to individually capture images of the trap. This is advantageous because it provides an interactive and controllable system such that the user has their own individual control over what they want captured.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20200305406 A1 to Ritchie teaches an enclosure to lure insects in with a spray and an imaging area, with a sticky pad for insects to drop onto when sprayed with insecticide. 
US 20180271081 A1 to Ko uses a spray to spray insects to trap them, with a mechanical actuator which actuates the spray.
US 20160238737 A1 to Janet teaches an insect monitoring system that captures, detects, and identifies insects to communicate findings.
US 20150367015 A1 to Backus teaches a material which is intended to be sprayed to absorb substantially all of the suspended particles from a spray.
US 20140048616 A1 to Furner teaches a variety of “tabs” or material disposed in front of a spray nozzle to receive half of a spray impregnated within and to deflect another half of a spray into the surrounding atmosphere.
US 20120324780 A1 to James teaches dispensing of an insect attractant which permeates outside of the trap, luring insects to a sticky trap.
US 20110290902 A1 to Rubel teaches a scent diffuser.

US 4235373 A to Clark teaches a spray with a mechanical activation for the nozzle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATELYN THANH-MAI TRUONG whose telephone number is (571)272-0023.  The examiner can normally be reached on Monday - Thursday: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN DINH can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.